Title: To John Adams from C. W. F. Dumas, 3 June 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 3e. Juin 1781

J’ai bien reçu vos ordres d’avanthier; et je ne manquerai pas de les exécuter Mardi prochain au Matin, ne le pouvant plutôt à cause des Fêtes. Un Ami très-entendu que j’ai consulté, ma conseillé de porter les Lettres moi-même; que cela est plus poli et plus décent pour les uns comme pour les autres, et qu’on ne pourra pas les refuser. J’aurai l’honneur en son temps de vous rendre compte de mes visites. En attendant, je suis toujours avec un très grand respect et le plus sincere attachement Monsieur Votre très-humble & très Obeissant serviteur

Dumas

